Parker, J. (dissenting)
The record in this case, as I read it, shows an attempted incurring of a general indebtedness by the city payable by general taxation, incident to the exercise of one of its proprietary powers as distinguished from its ordinary governmental powers, to wit, the furnishing of water to its inhabitants for drinking purposes, not free, but for compensation from the users of such water. I do not think any indebtedness beyond the city’s constitutional debt limit can be lawfully incurred upon the ground of necessity for any such purpose. The decisions of this court cited to support the majority opinion, I think, are clearly distinguishable from this case. They all have to do with purely governmental functions supportable by general taxation alone. I therefore dissent.
Main, C. J., Fullerton, and Bridges, JJ., concur with Parker, J.